                   Case 19-11626-KG           Doc 142   Filed 08/01/19   Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 11
                                                              )
PES HOLDINGS, LLC, et al.,                                    )   Case No. 19-11626 (KG)
                                                              )
                                   Debtors.                   )   (Jointly Administered)
                                                              )


                       ORDER SCHEDULING OMNIBUS HEARING DATES

                 IT IS HEREBY ORDERED that the following omnibus hearing dates have been

scheduled in the above-captioned matter:

                 DATE                                         TIME

                 September 19, 2019                           2:00 p.m. prevailing Eastern Time

                 October 15, 2019                             10:00 a.m. prevailing Eastern Time

                 IT IS HEREBY FURTHER ORDERED that the hearing shall take place at the

United States Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor,

Courtroom No. 3, Wilmington, Delaware 19801.




         Dated: August 1st, 2019                    KEVIN GROSS
         Wilmington, Delaware                       UNITED STATES BANKRUPTCY JUDGE
DOCS_DE:224790.1 70753/001
